pan s le - tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date release number release date legend org organization name address address xx date org address person to contact identification_number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court april 20xx certified mail - return receipt requested dear is a final adverse determination_letter as ‘this to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and the regulations thereunder contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling tel or you can contact the taxpayer or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing acting director eo examinations enclosures publication publication notice ce p wet se tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items tax identification_number year period ended name of taxpayer org december 20xx legend m2 g president organization name poa poa date ax dir-1 director state state president issues whether the org is liable for filing employment_tax forms and the payment of accompanying employment related taxes for all quarters for the tax period ending december 20xx and for the third quarter of 20xx whether the org’s exempt status under sec_501 of the internal_revenue_code irc as an organization described in sec_501 should be revoked effective july 20xx because it did not meet the filing and informational requirements of sec_6001 and sec_6033 and has ceased operations for c purposes issue facts the org org was incorporated under state state law as a non-profit organization on february 19xx the org was organized as to support to the public against big businesses such as insurance_companies and hospitals when attempting to receive compensation_for injury or financial loss as a result of negligence the original mission was to educate the public on legislation and to conduct fundraisers to provide educational materials and website support according to the former and final president of the org president the organization ceased operations approximately september 20xx president was the final officer in charge of closing the office the organization did not file a final form_990 nor did it file articles of dissolution in an attempt to terminate non-profit status president appointed a power_of_attorney poa poa to represent the entity during the examination the org’s largest contributor the examination process only provided the funds for poa’s representation for as the final president of the org president represented the dissolved organization along with the poa during the initial interview conducted may 20xx however he was unwilling to continue to provide information documentation or interviews as he was dissociated with the org since its closure no other former officer was willing to represent the entity the organization was created by the former executive director dir-1 dir-1 was the only employee and compensated officer of the organization in her position as executive director ldir-1 was in sole control of all financial information publication content and exempt_activities for the organization although she did receive assistance with some administrative duties dir-1 was the controlling member of all aspects of the org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev sanity schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx org dir-1 was removed by the board_of directors for failing to execute her duties according to the org’s bylaws due to lack of funding and interest in the continuation of the org by the board_of directors the organization ceased to exist upon dir- ’s termination the org reported salaries paid in the amount of dollar_figuredollar_figure for the tax period ending june 20xx on form_990 the organization also reported dollar_figuredollar_figure in salaries paid for the tax period ending july 20xx on form_990 however irs records indicates the amount as dollar_figuredollar_figure from the organization’s reporting of form sec_941 and w- irs records reveal the organization reported all employment_tax information on form sec_941 and w-2 for all quarters for the tax period beginning january 20xx and ending december 20xx the organization also filed form_941 for the first and second quarters of 20xx in addition the org made one payment for tax period beginning july 20xx and ending september 20xx yet neglected to file form_w-2 filed for the 20xx tax_year in the information_document_request idr dated november 20xx the irs requested books_and_records to explain financial discrepancies ensure exempt status and to explain the inconsistencies in the filing of all tax information however the books_and_records for the organization were not stored in a central location and could not be located in the same idr the agent requested form sec_941 and w-2 for all quarters for the tax period ending december 20xx and for the third quarter of 20xx ending september 20xx poa poa provided written notification to the agent on december 20xx which maintained the board_of trustees requested he cease any and all work on the org as this entity does not have funds and can no longer pay him for services the agent followed up with the poa and received confirmation the requested documents and delinquent employment_taxes would not be received issue 1-law sec_3121 and sec_3401 define wages as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 and sec_31_3121_d_-1 state an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation a director of a corporation in his capacity as such is not an employee of the corporation according to sec_3101 in addition to other taxes there is hereby imposed on the income of every individual a tax equal to percent of the wages for social_security and dollar_figure percent form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a schedule number or exhibit - re veskamuige sec_1 explanations of items name of taxpayer tax identification_number year period ended december 20xx org of wages for medicare as defined in sec_3121 received by him with respect to employment in addition sec_3111 maintains in addition to other taxes there is hereby imposed on every employer an excise_tax with respect to having individuals in his employ equal to the same percentages above sec_3402 states that every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables of computational procedures prescribed by the secretary according to sec_31_3121_a_-2 in general wages are received by an employee at the time that they are paid_by the employer to the employee wages are paid_by an employer al the time that they are actually or constructively paid unless under paragraph c of this section they are deemed to be subsequently paid under sec_6656 in the case of any failure by any person to deposit on the date prescribed therefore any amount of tax imposed by this title in such government depository as is authorized under sec_6302 to receive such deposit unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be imposed upon such person a penalty equal to the applicable_percentage of the amount of the underpayment sec_6656 assesses percent if the failure is for more than days irc sdollar_figure a states that in the case of failure_to_file tax_return or to pay tax that there will be in addition to the tax unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate issue 1-taxpayer’s position fhe org’s representative acknowledges the requirement for the filing of the form_941 and for the payment of employment_taxes however the organization has ceased operations leaving no funds for the preparation and payment of such items poa was informed by the board_of trustees he is to take no further actions on behalf of the organization no former officer or board member is associated with the dissolved organization and willing to supply the necessary forms or tax_payments issue 1-government’s position the organization’s payment of the salary of dollar_figuredollar_figure to the executive director for 20xx meets the definition of wages according to sec_3121 there are some discrepancies in the reporting of the wages reported on form_990 and information returns w-2 and 941’s issued to the irs form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a trevecddnuary name of taxpayer org schedule number or exhibit explanations of items tax identification_number year period ended december 20xx however the wages paid to the executive director was determined to be dollar_figuredollar_figure per quarter for an aggregate of dollar_figuredollar_figure in the 20xx and 20xx tax periods and for dollar_figuredollar_figure for the three quarters ending september 20xx based upon information supplied to the irs and from existing books_and_records the executive director dir-1 primarily performed all functions of the organization and as such is considered an officer of the organization subject_to the provision of sec_3121 and is considered an employee and subject_to social_security medicare and income_tax and withholding as mandated by sec_3101 sec_3111 and sec_3402 dir-1’s wages were actually or constructively paid during all quarters of tax_year ending december 20xx and for the third quarter ending september 20xx according to the requirements of sec_31_3121_a_-2 thus the obligation for employment_taxes remain although the org 1s currently dissolved the organization has not supplied records to make an accurate determination of the correct wages paid for 20xx however the wages reported was substantially correct no wages were reported for the third quarter of 20xx yet the review of form_990 for tax periods ending june 20xx and june determined the organization paid dollar_figuredollar_figure per quarter for every quarter from 20xx and the first two quarters of 20xx this amount was determined as accurate for the tax period ending september 20xx ‘the organization has not established reasonable_cause for the lack of filing or payment of required employment_taxes therefore the org is subject_to the penalties as provided under sec_6656 and sec_6651 issue 1-conclusion the org is liable for the social_security medicare income_tax_withholding and penalties on wages paid to the executive director for the following - withholding penalties tax period _ ending social_security and medicare march 20xx june 20xx september 20xx december 20xx_ september 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure total dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure issue 2-facts form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service orm 886-a crem caras isp schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended december 20xx - org the organization ceased business functions by approximately september 20xx the officers in charge of closing the organization obtained the services of poa poa who was authorized to represent them during the course of the examination an associated non-profit organization was willing to pay for his services for the examination only in an idr dated november 20xx the irs requested articles of dissolution and a final form_990 in order to show termination of the organization this idr also requested the org supply books_and_records to prove exempt_function activities and to explain discrepancies in the records received from the initial examination poa provided written notification to the irs on december 20xx which maintained the board_of trustees requested he cease any and all work on the org as this entity does not have funds and can no longer pay him for services the requested records were not supplied by the org based on this information issue 2-law sec_6001 provides that every person liable for any_tax imposed by the irs or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a -1994 catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rey ranbary l298 explanations of items tax identification_number year period ended name of taxpayer org _ december 20xx ‘ sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rul 1959_1_cb_627 concerns an exempt_organization that was requested to rev produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records suflicient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax issue 2-taxpayer position the organization maintains the organization was an exempt_organization until approximately september 20xx the organization was then dissolved and all debts were paid with no remaining funds as the organization is no longer a continuing operation and there are no funds to pay revocation for the preparation filing final termination documents the organization agrees to issue 2-government’s position sec_6033 sets out an affirmative duty on the part of the organization to furnish annual information in such a manner as the secretary may prescribe via forms or regulations the organization has failed to provide the requested information despite adequate notice thus the org has failed to show that it is observing the conditions required for the continuation of its exempt status issue 2-conclusion is the internal revenue service's position that the organization failed to meet the reporting it requirements under sec_6001 and sec_6033 to be recognized as exempt from federal income form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number year period ended december 20xx tax under sec_501 accordingly the organization's exempt status is revoked effective july 20xx form_1120 returns should be filed for the tax periods ending on or after june 20xkx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
